


110 HRES 559 IH: Providing for consideration of the

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 559
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Boehner submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the
		  resolution (H. Res. 479) to amend the Rules of the House of Representatives to
		  provide for enforcement of clause 9 of rule XXI of the Rules of the House of
		  Representatives.
	
	
		That immediately upon the adoption of this
			 resolution the House shall, without intervention of any point of order,
			 consider the resolution (H. Res. 479) to amend the Rules of the House of
			 Representatives to provide for enforcement of clause 9 of rule XXI of the Rules
			 of the House of Representatives. The resolution shall be considered as read.
			 The previous question shall be considered as ordered on the resolution to final
			 adoption without intervening motion or demand for division of the question
			 except: (1) one hour of debate equally divided and controlled by the chairman
			 and ranking minority member of the Committee on Rules; and (2) one motion to
			 recommit to be offered by the majority leader or his designee which may not
			 contain instructions.
		
